Name: Commission Implementing Regulation (EU) 2016/218 of 16 February 2016 amending Council Regulation (EC) No 314/2004 concerning certain restrictive measures in respect of Zimbabwe
 Type: Implementing Regulation
 Subject Matter: international affairs;  Africa;  civil law
 Date Published: nan

 17.2.2016 EN Official Journal of the European Union L 40/7 COMMISSION IMPLEMENTING REGULATION (EU) 2016/218 of 16 February 2016 amending Council Regulation (EC) No 314/2004 concerning certain restrictive measures in respect of Zimbabwe THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 314/2004 of 19 February 2004 concerning certain restrictive measures in respect of Zimbabwe (1), and in particular Article 11(b) thereof, Whereas: (1) Annex III to Regulation (EC) No 314/2004 lists the persons and entities covered by the freezing of funds and economic resources under that Regulation. (2) Council Decision 2011/101/CFSP (2) identifies the natural and legal persons to whom restrictions are to apply as provided for in Article 5 of that Decision, and Regulation (EC) No 314/2004 gives effect to that Decision to the extent that action at Union level is required. (3) On 15 February 2016, the Council decided to keep seven persons and one entity in the Annex to Decision 2011/101/CFSP listing the persons and entities to whom the restrictions should apply. (4) Annex III to Regulation (EC) No 314/2004 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EC) No 314/2004 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 February 2016. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 55, 24.2.2004, p. 1. (2) Council Decision 2011/101/CFSP of 15 February 2011 concerning restrictive measures against Zimbabwe (OJ L 42, 16.2.2011, p. 6). ANNEX ANNEX III List of persons and entities referred to in Article 6 I. Persons Name (and any aliases) Identifying information Grounds for designation (1) Mugabe, Robert Gabriel President, born 21.2.1924; Passport AD001095 Head of Government and responsible for activities that seriously undermine democracy, respect for human rights and the rule of law. (2) Mugabe, Grace Born 23.7.1965; Passport AD001159. ID 63-646650Q70 Associated with the ZANU-PF faction of the government. Took over the Iron Mask Estate in 2002; alleged to illicitly derive large profits from diamond mining. (3) Bonyongwe, Happyton Mabhuya Director-General Central Intelligence Organisation, born 6.11.1960; Passport: AD002214; ID: 63-374707A13 Senior security figure with a close association with the ZANU-PF (Zimbabwe African National Union  Patriotic Front) faction of the government and complicit in forming or directing repressive state policy. Accused of being responsible for kidnapping, torturing and killing MDC activists in June 2008. (4) Chihuri, Augustine Police Commissioner, born 10.3.1953. Passport AD000206. ID 68-034196M68 Senior police officer and member of the Joint Operational Command, closely associated with the repressive policies of ZANU-PF. Publically confessed to support ZANU-PF in contravention of the Police Act. In June 2009 ordered the police to drop all cases related to murders committed to the run-up to the June 2008 Presidential election. (5) Chiwenga, Constantine Commander Zimbabwe Defence Forces, General (former Army Commander, Lieutenant General), born 25.8.1956. Passport AD000263. ID 63-327568M80 Member of Joint Operational Command and complicit in forming or directing repressive state policy. Used army for farm takeovers. During 2008 elections was a prime architect of the violence associated with the process of the Presidential run-off. (6) Shiri, Perence (a.k.a. Bigboy) Samson Chikerema Air Marshal (Air Force), born 1.11.1955. ID 29-098876M18 Senior military officer and member of ZANU-PF Joint Operational Command and complicit in forming or directing oppressive state policy. Involved in political violence, including during the 2008 election in Mashonaland West in Chiadzwa. (7) Sibanda, Phillip Valerio (a.k.a. Valentine) Commander Zimbabwe National Army, Lieutenant General, born 25.8.1956 or 24.12.1954. ID 63-357671H26 Senior army figure with ties to the Government and complicit in forming or directing oppressive state policy. II. Entities Name Identifying information Grounds for designation Zimbabwe Defence Industries 10th floor, Trustee House, 55 Samora Machel Avenue, PO Box 6597, Harare, Zimbabwe Associated with the Ministry of Defence and the ZANU-PF faction of Government.